Beldock, P. J., and Christ, J.,
dissent and vote to reverse the order and grant the motion, with the following memorandum: CPLR 503 (subd. [a]) provides that, except where Otherwise prescribed by law, the place of trial shall be in the county in which one of the parties resided when the action was commenced. This negligence action, arising out of an accident in Orange County on October 15, 1962, was commenced in Kings County on May 7, 1965, at which time defendant was a resident of Orange County. Plaintiff was at that time, and for several months prior thereto had been, residing temporarily in Kings County at the Brooklyn Branch of the Industrial Home for the Blind, receiving vocational rehabilitation. Plaintiff had no other address in Kings County. Both before and after his stay at the Home (which ended on June 11, 1965), he lived in and paid rent for an apartment in Orange County. Residence within the meaning of the statute must be characterized by Some element of permanency, a place where one abides with the intention of remaining (Bradley v. Plaisted, 277 App. Div. 620; Hurley v. Union Trust Co. of Rochester, 244 App. Div. 590). The facts in this case do not show an element of permanency in the residence at the Home or that the Home was in a place where plaintiff intended to remain. This court has held that a mere stopover at a hotel or a rooming house or a mountain resort is not sufficient to establish a residence within the meaning of the statute (Oelkers v. Hulseberg, 200 Misc. 352, affd. 279 App. Div. 669). See, also, Hammerman v. Louis Watch Co. (7 A D 2d 817) and Rosenthal v. Brethren of Israel (13 A D 2d 735). The stopover at the Home for rehabilitation in the ease a bar is in the same category. The fact that the stay was for several months did not make the Home a residence for plaintiff, since he had no intention of remaining there.